TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-04-00580-CR



                                     Robert D. Cato, Appellant

                                                   v.

                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
         NO. 2042014, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Robert Cato seeks to appeal from a judgment of conviction for driving while

intoxicated, felony offense. The trial court has certified, and the record confirms, that this is a plea

bargain case and Cato has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The appeal is

dismissed. See id. rule 25.2(d).



                                                __________________________________________

                                                Mack Kidd, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: October 21, 2004

Do Not Publish